DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The claims are generic to the following disclosed patentably distinct species:
With respect to the first compound, a compound according to Chemical Formula 1 (see below) wherein each of R1 to R5 are independently identified as (i) a carbazole, (ii) protium, or (iii) a substituent according to the definition in Claim 1 other than in the scope of (i) to (ii). 

    PNG
    media_image1.png
    181
    225
    media_image1.png
    Greyscale


With respect to the second compound, a compound according to Chemical Formula 3 wherein said compound is more specifically identified as a structure according to the Formulae presented in Claim 27 as described below including 
a compound of Chemical Formula 4 wherein n is further identified as either (i) 0, (ii) 1, or (iii) 2 and wherein each of Z1 and Z2 (if present) are independently identified as (i) carbon or (ii) silicon

    PNG
    media_image2.png
    224
    418
    media_image2.png
    Greyscale

a compound of Chemical Formula 5 wherein Z is identified as (i) carbon or (ii) silicon

    PNG
    media_image3.png
    205
    315
    media_image3.png
    Greyscale


a compound of Chemical Formula 6 wherein Z is identified as (i) carbon or (ii) silicon

    PNG
    media_image4.png
    214
    335
    media_image4.png
    Greyscale


a compound other than one in the scope of (A) through (C) above wherein the compound must be specifically identified. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a first compound according to Chemical Formula 1 wherein each of R1 to R5 is (i) carbazole would present mutually exclusive characteristics compared to a compound wherein each of R1 to R5 is (ii) protium. Likewise, a second compound of species (A) wherein n is (iii) 2 and Z1 and Z2 are each (ii) silicon would present mutually exclusive characteristics compared to a compound of species (C) wherein Z is (i) carbon. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Concerning the first compound, Applicant must identify each of R1 to R5 from the list of (i) to (iii) above. 
Concerning the second compound, if (A), (B), or (C) is elected, the pertinent variables n, Z1, Z2, and/or Z must be elected. If (D) is elected, the compound according to Chemical Formula 3 must be specifically identified. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789